Judgment rendered on May 16, 1968 {nunc pro tune as of April 29, 1969) convicting defendant on his plea of guilty of manslaughter in the second degree, unanimously modified on the law .and on the facts by vacating the sentence and remanding for resentence and otherwise affirmed. While affirming the conviction as proper in all respects, we remand for resentence solely because the sentence imposed was to run concurrently with the assault term imposed under a judgment we have reversed simultaneously herewith. Concur — Stevens, P. J., Eager, Capozzoli, Nunez and Steuer, JJ.